Citation Nr: 1041164	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date prior to October 21, 2003, for 
residuals of acute disseminated encephalopathic myelitis 
involving the right upper extremity, right lower extremity, left 
lower extremity, left upper extremity, bladder incontinence, 
erectile dysfunction, and special monthly compensation based on 
the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 
2001.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Winston-Salem, North Carolina (hereinafter RO).  

The Board issued a decision in this case in November 2007 that 
denied the benefit currently on appeal.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Court issued a 
Memorandum Decision that vacated and remanded the Board's 
decision for further adjudication.  

The issue of the Veteran's basic eligibility for dependents 
educational assistance (DEA) under 38 U.S.C.A. Chapter 35 was 
remanded by the Board in November 2007.  A rating decision in 
July 2008 established the Veteran's basic eligibility for DEA, 
effective from October 21, 2003.  As the Veteran did not appeal 
that decision, no issue relating to DEA benefits is before the 
Board.  


FINDING OF FACT

A claim for service connection for residuals of acute 
disseminated encephalopathic myelitis was not received before 
October 21, 2003.  




CONCLUSION OF LAW

The criteria for an effective date for service connection for 
residuals of acute disseminated encephalopathic myelitis 
involving the right upper extremity, right lower extremity, left 
lower extremity, left upper extremity, bladder incontinence, 
erectile dysfunction, and special monthly compensation based on 
the loss of use of a creative organ prior to October 21, 2003, 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met the notification 
and assistance duties under applicable statute and regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  With regard to the duty to notify, prior to formal 
adjudication of the Veteran's earlier effective date claim at 
issue, a letter dated in June 2005 satisfied the duty to notify 
provisions.  As for the duty to assist, the Veteran's service 
medical records have been obtained, along with post-service 
records.  There is no indication in the record that additional 
relevant evidence is available and not part of the claims file.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection for complications of acute disseminated 
encephalopathic myelitis, to include special monthly compensation 
based on the loss of use of a creative organ, was granted by a 
March 2005 rating decision.  The effective date assigned for the 
award was October 21, 2003, based on the date of receipt of a 
document labeled an "Informal Claim" for compensation from the 
Veteran's prior representative.  A formal claim for compensation, 
VA Form 21-526, was received in January 2004.  Also received at 
that time were private clinical reports reflecting treatment for 
transverse myelitis, including hospitalization from May 2001 to 
June 2001.  

The applicable law and regulations provide that the effective 
date of an award of compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Additionally, the effective date of an award of 
disability compensation to a veteran shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The Veteran testified at a Board hearing in October 2006 that the 
grant of service connection should have been from the day after 
his separation from service, and he has alternately contended as 
a basis for this belief that he was not physically able to submit 
an application for VA benefits when he was released from service, 
that he "thought" a claim was filed on his behalf, or that a 
claim should have been filed with VA before his discharge because 
he was too sick.  He indicated that he was so sick immediately 
after discharge from service that his mother had to sign 
documents on his behalf.  The Veteran has submitted some 
documents that his mother signed on his behalf in early June of 
2001, and a private physician submitted a statement dated in 
October 2006 that indicated that when the Veteran's illness 
started in May 2001, he had such a significant medical illness 
that his mother had to act as his Power of Attorney.  

As noted above, the Veteran appealed the Board's November 2007 
denial of an earlier effective date for service connection for 
the residuals of his disseminated encephalopathic myelitis and 
for special monthly compensation to the Court.  The Court's 
November 2009 decision vacated the Board's decision and remanded 
the case for further adjudication.  The Court identified two 
reasons for remanding the case: 1) the Board failed to discuss 
the applicability of 10 U.S.C. § 1218 to the instant case, and 2) 
the Board failed to discuss whether a June 2001 letter from the 
Veteran to his Army National Guard commander should be construed 
as an informal claim for VA benefits.  


Addressing the Court's first reason for remanding the case, the 
law provides, in pertinent part, that 

A member of an armed force may not be discharged or 
released from active duty because of physical disability 
until he 

(1) has made a claim for compensation, pension, or 
hospitalization, to be filed with the Department of 
Veterans Affairs, or has refused to make such a claim; 
or 

(2) has signed a statement that his right to make such 
a claim has been explained to him, or has refused to 
sign such a statement. 

10 U.S.C.A. § 1218(a) (West 2002 & Supp. 2010).  

The Veteran contends in effect that because he was so ill at the 
time of his separation from service in April 2001, a claim for VA 
compensation benefits must have been filed with VA.  However, 
this contention is not supported by the record.  As argued in the 
Brief of the Appellant before the Court:

It would be inappropriate to assume that the 
military simply failed to comply with [10 
U.S.C.A. § 1218(a)].  The presumption of 
regularity provides that there is a presumption 
that the officers of the government will do 
their duty in the normal course of business.  
See United States v. Armstrong, 517 U.S. 456, 
464, 116 S. Ct. 1480, 134 L. Ed. 2d 687 (1996) 
("In the absence of clear evidence to the 
contrary, courts presume that [Government 
agents] have properly discharged their official 
duties."); United States v. Chem. Found., Inc., 
272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 
(1926) ("The presumption of regularity supports 
the official acts of public officers and, in the 
absence of clear evidence to the contrary, the 
courts presumed that they have properly 
discharged their official duties."). 

Accordingly, in the proper discharge of the military's duty, if 
the Veteran was discharged due to a physical disability, the 
military would not have discharged him until a claim with VA 
had been filed, or the Veteran had refused to file a claim; or 
signed a statement that his right to file a claim had been 
explained to him or had refused to sign a statement.  Therefore 
it follows that if the Veteran was discharged due to a physical 
disability, in the proper discharge of VA's duty, if VA had 
received a claim for VA benefits from the Veteran at the time of 
his military discharge, in the absence of clear evidence to 
the contrary, the Court must presume that VA would have 
adjudicated the Veteran's claim.  Accordingly, if the Veteran 
was discharged due to a physical disability, as there is no 
evidence in the record that VA received a claim for VA benefits 
at the time of his discharge from the military in April 2001, in 
the absence of clear evidence to the contrary, the Court 
must presume that the Veteran refused to file a claim, signed a 
statement that his right to file a claim was explained to him, or 
had refused to sign a statement.  

Nevertheless, the Veteran's personnel record, DD Form 214, 
Certificate of Release or Discharge from Active Duty, which was 
before the Court, states that the reason for his discharge from 
the military in April 2001 was the "completion of required 
active duty," not a physical disability.  VA does not have the 
authority to alter the findings of the service department.  38 
C.F.R. § 3.203(a) (2010); Spencer v. West, 13 Vet. App. 376, 380, 
(2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  As VA has no authority to alter the 
Veteran's discharge classification - the Veteran's recourse is 
with the service department, not VA.  Harvey v. Brown, 6 Vet. 
App. 416 (1994).  Therefore, the Board finds that the Veteran was 
not discharged or released from active duty in April 2001 because 
of physical disability.  The statute is clear that it is 
applicable only when a veteran is discharged due to physical 
disability.  See 10 U.S.C.A. § 1218.  Accordingly, as the Veteran 
was not discharged due to a physical disability, the provisions 
of 10 U.S.C.A. § 1218 are not applicable to the matter at hand.  

The Court's reliance on the case of McGee v. Peake, 511 F.3d 1352 
(Fed. Cir. 2008), in remanding the case for consideration of 
10 U.S.C.A. § 1218 is misplaced.  The McGee case involved a 
Veteran who was discharged based upon a physical disability.  In 
the instant case, the evidence of record clearly demonstrates 
that the Veteran was discharged based on the completion of his 
required active duty.  Accordingly, the McGee case is 
distinguishable from the present case and does not support the 
Veteran's claim for an earlier effective date.

The Court also remanded this case for the Board to consider a 
letter the Veteran wrote to his National Guard commander on June 
19, 2001, requesting the commander's "assistance."  The Veteran 
stated that he was then hospitalized at a rehabilitation center, 
paralyzed from the waist down and partially blind.  He described 
the sequence of events during service that he believed caused his 
medical condition, including that, "[b]efore leaving Fort 
Bennett, Georgia I began to experience stomach and lower back 
pains.  I informed my Drill Sergeant [] about my illness.  He 
told me that I would not graduate if I were sick.  Therefore, I 
graduated."  The Veteran's letter concluded, "Please assist me 
in the steps needed to be taken in order for me to receive 
medical disability."  

A "claim" is defined by VA as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is 
"[a]ny communication or action indicating an intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

Significantly, the June 2001 letter was sent to the Veteran's 
National Guard commander, not to VA.  VA first received a copy of 
that letter at the Veteran's hearing before the Board in October 
2006.  The law and regulations are clear that an applicant's 
claim - either formal or informal - must be received by VA.  
The applicable law and regulations provide that the effective 
date of an award of compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Additionally, the effective date of an award of 
disability compensation to a veteran shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.  
Id. 

The only exception to this law is that an application for Social 
Security benefits filed with the Commissioner of Social Security 
shall also be deemed to be an application for VA death benefits.  
See 38 U.S.C.A. § 5105 (West 2002); 38 C.F.R. § 3.153 (2010).  
The current appeal does not fall into this exception. 

Therefore, because VA did not receive a copy of the June 2001 
letter until October 2006, the Board finds that the June 2001 
letter does not provide a basis for an effective date prior to 
October 21, 2003 for service connection for the Veteran's 
disabilities.  

The first communication that was received by VA indicating the 
Veteran's desire to apply for VA disability compensation benefits 
was received from his prior representative on October 21, 2003, 
styled as "an Informal Claim for ... Compensation," and was 
accompanied by private, post-service treatment records.  In 
January 2004, the Veteran submitted a formal claim for disability 
compensation benefits, VA Form 21-526.  

The Board finds that the October 21, 2003, communication meets 
the criteria for an informal claim which was followed within 
three months by a formal claim.  38 C.F.R. § 3.155(a) (2010).  In 
addition, that date is more than one year after the Veteran's 
separation from active military service in April 2001.  
Therefore, the earliest date that may be assigned for service 
connection for the Veteran's disabilities is October 21, 2003.  
Because the RO has already assigned October 21, 2003, as the 
effective date, an earlier date may not be assigned.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Finally, to the extent that the Veteran's contentions, in 
particular his hearing testimony before the Board, allege that 
his medical disability was so severe that it prevented him from 
filing an application for service connection within one year of 
service, the Veteran is in effect requesting equitable tolling of 
effective date provisions.  The United States Court of Appeals 
for the Federal Circuit has stated unequivocally that, although 
"[e]quitable tolling may be applied to toll a statute of 
limitations[,] [section] 5110 does not contain a statute of 
limitations, but merely indicates when benefits may begin and 
provides for an earlier date under certain limited 
circumstances."  Andrews v. Principi, 351 F.3d 1134, 1137-38 
(Fed. Cir. 2003), aff'g 16 Vet. App. 309 (2002) (holding 
specifically that equitable tolling does not apply to 38 U.S.C.A. 
§ 5110(b)(1)); see also Rodriguez v. West, 189 F.3d 1351, 1355 
(Fed. Cir. 1999) (stating that nothing in 38 U.S.C.A. §§ 5102 or 
7722(d) indicates or suggests justification for "ignoring the 
unequivocal command in 38 U.S.C.A. § 5110(a) that the effective 
date of benefits cannot be earlier than the filing of an 
application therefor").  

In short, even if it were the case that the Veteran was so 
impaired that he could not have filed a claim for VA benefits, 
even with the assistance of his mother or others, the Veteran's 
contentions would still fail based on judicial precedent.  Review 
of the other potentially applicable laws and regulations does not 
reveal a provision under which an earlier effective date may be 
assigned.  The Board is bound in its decisions by the law.  38 
C.F.R. § 7104(c) (West 2002).  In this regard, while 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) provides for retroactive awards based on a 
claimant's incapacity, this provision only applies to awards of 
disability pension and not the compensation benefits which have 
been granted in the instant case.  Accordingly, the claim for an 
effective date prior to October 21, 2003, is not warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for an effective date 
prior to October 21, 2003, for the benefits that have been 
granted, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to October 21, 2003, for service 
connection for residuals of acute disseminated encephalopathic 
myelitis involving the right upper extremity, right lower 
extremity, left lower extremity, left upper extremity, bladder 
incontinence, erectile dysfunction, and special monthly 
compensation based on the loss of use of a creative organ is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


